Exhibit 10

EXECUTION COPY

SEPARATION AND DISTRIBUTION AGREEMENT

by and between

MORGAN STANLEY

and

DISCOVER FINANCIAL SERVICES

Dated as of June 29, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

          PAGE

ARTICLE 1

DEFINITIONS

Section 1.01.

   Definitions    2

Section 1.02.

   Interpretation    9

ARTICLE 2

PRIOR TO THE DISTRIBUTION

Section 2.01.

   Information Statement; Listing    10

Section 2.02.

   Cash Dividend    10

Section 2.03.

   Special Dividend    11

Section 2.04.

   Intercompany Accounts    11

Section 2.05.

   Financial Instruments    11

Section 2.06.

   Shared Employees    12

Section 2.07.

   Further Assurances and Consents    12

ARTICLE 3

DISTRIBUTION

Section 3.01.

   Conditions Precedent to Distribution    12

Section 3.02.

   The Distribution    14

Section 3.03.

   Subdivision of Discover Common Stock to Accomplish the Distribution    14

Section 3.04.

   Fractional Shares    14

Section 3.05.

   NO REPRESENTATIONS OR WARRANTIES    14

ARTICLE 4

INSURANCE MATTERS

Section 4.01.

   Insurance Prior to the Distribution Date    15

Section 4.02.

   Ownership of Existing Policies and Programs    15

Section 4.03.

   Maintenance of Insurance for Discover    16

Section 4.04.

   Acquisition and Maintenance of Post-Distribution Insurance by Discover    16

Section 4.05.

   Rights Under Shared Policies    16

Section 4.06.

   Administration and Reserves    17

Section 4.07.

   Insurance Premiums    18

Section 4.08.

   Agreement for Waiver of Conflict and Shared Defense    18

Section 4.09.

   Duty to Mitigate Settlements    19

Section 4.10.

   Non-Waiver of Rights to Coverage    19

 

i



--------------------------------------------------------------------------------

ARTICLE 5

ACCESS TO INFORMATION

Section 5.01.

   Access to Information    19

Section 5.02.

   Litigation Cooperation    20

Section 5.03.

   Reimbursement; Ownership of Information    21

Section 5.04.

   Retention of Records    21

Section 5.05.

   Confidentiality    22

Section 5.06.

   Privileged Information    22

Section 5.07.

   Confidential Personal Information    23

ARTICLE 6

OTHER AGREEMENTS

Section 6.01.

   Settlement of Intercompany Accounts    24

ARTICLE 7

INDEMNIFICATION

Section 7.01.

   Discover Indemnification of the Morgan Stanley Group    24

Section 7.02.

   Morgan Stanley Indemnification of Discover Group    25

Section 7.03.

   Procedures    25

Section 7.04.

   Calculation of Indemnification Amount    27

Section 7.05.

   Contribution    27

Section 7.06.

   Non-Exclusivity of Remedies    27

Section 7.07.

   Survival of Indemnities    28

ARTICLE 8

MISCELLANEOUS

Section 8.01.

   Notices    28

Section 8.02.

   Amendments; No Waivers    28

Section 8.03.

   Expenses    29

Section 8.04.

   Successors and Assigns    29

Section 8.05.

   Governing Law    29

Section 8.06.

   Counterparts; Effectiveness; Third-Party Beneficiaries    29

Section 8.07.

   Entire Agreement    30

Section 8.08.

   Tax Matters    30

Section 8.09.

   Jurisdiction    30

Section 8.10.

   WAIVER OF JURY TRIAL    30

Section 8.11.

   Existing Agreements    30

Section 8.12.

   Termination    31

Section 8.13.

   Severability    31

Section 8.14.

   Survival    31

Section 8.15.

   Captions    31

Section 8.16.

   Specific Performance    31

Section 8.17.

   Performance    32

 

ii



--------------------------------------------------------------------------------

Schedule 1    Restructuring Schedule 2    Special Dividend Schedule 3   
Litigation Schedule 4    Morgan Stanley Information in Form 10 Schedule 5   
Agreements Surviving the Distribution Exhibit A    Corporate Card Agreements
Exhibit B    Intellectual Property Agreement Exhibit C    Investment Banking
Agreement Exhibit D    Lease Agreements Exhibit E    Licensing Agreement Exhibit
F    Litigation Side Letter Exhibit G    Tax Sharing Agreement Exhibit H   
Transition Services Agreement Exhibit I    U.K. Asset Transfer Agreement Exhibit
J    U.K. Employee Matters Agreement Exhibit K    U.K. Tax Sharing Agreement
Exhibit L    U.S. Employee Matters Agreement

 

iii



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

SEPARATION AND DISTRIBUTION AGREEMENT dated as of June 29, 2007 (the
“Agreement”) between Morgan Stanley, a Delaware corporation (“Morgan Stanley”),
and Discover Financial Services, a Delaware corporation (“Discover”).

WITNESSETH:

WHEREAS, Morgan Stanley, through the Discover Group (as defined below), is
currently engaged in the credit card and electronic payments business;

WHEREAS, the Board of Directors of Morgan Stanley has determined that it is in
the best interests of Morgan Stanley, Discover and the shareholders of Morgan
Stanley to distribute to the holders of the issued and outstanding shares of
common stock, par value $0.01 per share, of Morgan Stanley (the “Morgan Stanley
Common Stock”) as of the Record Date (as defined below), by means of a pro rata
dividend, 100% of the issued and outstanding shares of common stock, par value
$0.01 per share, of Discover (the “Discover Common Stock”), on the basis of one
share of Discover Common Stock for every two then issued and outstanding shares
of Morgan Stanley Common Stock (the “Distribution”);

WHEREAS, Morgan Stanley and Discover have prepared, and Discover has filed with
the Commission, the Form 10 (as defined below), which includes the Information
Statement (as defined below), and which sets forth appropriate disclosure
concerning Discover and the Distribution, and the Form 10 has become effective
under the Exchange Act (as defined below);

WHEREAS, the Distribution has been preceded by the Cash Dividend, the
Restructuring and the Special Dividend (each as defined below);

WHEREAS, for United States federal and state income tax purposes, the
Distribution is intended to qualify as a tax-free transaction under Sections 355
and 368 of the Internal Revenue Code of 1986, as amended (the “Code”), and the
corresponding provisions of state law, and Morgan Stanley has applied for
certain tax rulings to such effect; and

WHEREAS, the parties hereto have determined to set forth the principal actions
required to effect the Distribution and to set forth certain agreements that
will govern the relationship between the parties following the Distribution.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Action” means any demand, claim, suit, action, arbitration, inquiry,
investigation or other proceeding by or before any Governmental Authority or any
arbitration or mediation tribunal.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person;
provided that for purposes of this Agreement, any Person who was a member of
both Groups prior to the Distribution shall be deemed to be an Affiliate only of
the Group of which such Person is a member following the Distribution. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. Any contrary provision of this Agreement
notwithstanding, members of the Morgan Stanley Group, on the one hand, and
members of the Discover Group, on the other hand, shall not be deemed to be
Affiliates of the other.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Agreement” means each of the Corporate Card Agreements, the U.S.
Employee Matters Agreement, the Intellectual Property Agreement, the Investment
Banking Agreement, the Lease Agreements, the Licensing Agreement, the Litigation
Side Letter, the Tax Sharing Agreement, the Transition Services Agreement, the
U.K. Asset Transfer Agreement, the U.K. Employee Matters Agreement and the U.K.
Tax Sharing Agreement.

“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling,
directive, guidance, instruction, direction, permission, waiver, notice,
condition, limitation, restriction or prohibition or other similar requirement
enacted, adopted, promulgated, imposed, issued or applied by a Governmental
Authority that is binding upon or applicable to such Person, its properties or
assets or its business or operations, as amended unless expressly specified
otherwise.

“Business” means, as the context requires, the Morgan Stanley Business or the
Discover Business.

“Cash Dividend” has the meaning set forth in Section 2.02.

“Claim” has the meaning set forth in Section 7.03(a).

 

2



--------------------------------------------------------------------------------

“Claims Administration” means the processing of claims made under Morgan Stanley
Policies, including the reporting of claims to the insurance carrier, management
and defense of claims, and providing for appropriate releases upon settlement of
claims.

“Claims Made Policies” has the meaning set forth in Section 4.05(a).

“Code” has the meaning set forth in the recitals to this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Confidential Information” has the meaning set forth in Section 5.05.

“Confidential Personal Information” means any identifiable information about
individuals (including, without limitation, identifiable consumers or employees
or other personnel) to which any member of a Group provides access or transfers
to any member of the other Group solely pursuant to this Agreement or any
Ancillary Agreement or which any member of such Group otherwise collects, uses,
discloses, processes or otherwise handles from or for the other Group solely in
connection with this Agreement or any Ancillary Agreement.

“Corporate Card Agreements” means the (i) Corporate Employee Discover Card
Agreement, (ii) Corporate Travel Master Billing Agreement and the
(iii) Corporate Events Master Billing Agreement each between Morgan Stanley &
Co. Incorporated and Discover Services Corporation to be entered into as of the
Distribution Date, substantially in the form of Exhibit A.

“Discover” has the meaning set forth in the preamble.

“Discover Assumed Actions” has the meaning set forth in Section 5.02(a).

“Discover Business” means the business conducted by the Discover Group from time
to time, whether before, on or after the Distribution. For clarity, the
“Discover Business” shall include (i) the credit card and related assets and
liabilities transferred from MSBIL to Goldfish Bank as contemplated pursuant to
paragraph 2(a) of Schedule 1, (ii) Goldfish Card Services transferred from MSGE
to Goldfish Bank as contemplated pursuant to paragraph 2(c) of Schedule 1 and
(iii) Goldfish Bank, Goldfish Credit Enhancing, Goldfish Credit Servicing and
Goldfish Procurement contributed by Morgan Stanley to Discover pursuant to
paragraph 4 of Schedule 1, and exclude the mortgage businesses that were
transferred from the Discover business segment of Morgan Stanley to the
Institutional Securities business segment of Morgan Stanley in 2005, in each
case as conducted from time to time, whether before, on or after the
Distribution.

“Discover Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Discover Group” means Discover and its Subsidiaries.

“Discover Indemnitees” has the meaning set forth in Section 7.02(a).

“Discover Insured Party” means any member of the Discover Group that is named
insured, additional named insured or insured under any Shared Policy.

“Discover Liabilities” means, except as otherwise specifically provided for in
this Agreement or any Ancillary Agreement, all Liabilities (whether arising
before, on or after the Distribution Date and whether based on facts occurring
before, on or after the Distribution Date) of or relating to, or arising from or
in connection with, the Discover Group, the conduct of the Discover Business or
the ownership or use of assets in connection therewith. For clarity, Discover
Liabilities shall include all Liabilities arising in connection with the
Discover Assumed Actions and exclude all Liabilities of or relating to, or
arising from or in connection with the mortgage businesses that were transferred
from the Discover business segment of Morgan Stanley to the Institutional
Securities business segment of Morgan Stanley in 2005, as conducted from time to
time, whether before, on or after the Distribution, except as expressly
contemplated by the Mortgage Loan Services Agreement referred to in Schedule 5.

“Disposing Party” has the meaning set forth in Section 5.04.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Agent” means Mellon Investor Services.

“Distribution Date” means June 30, 2007.

“Distribution Documents” means this Agreement and the Ancillary Agreements.

“Distribution Time” means 12:00 p.m. on the Distribution Date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FIFO Basis” means, with respect to the payment of Unrelated Claims pursuant to
the same Shared Policy, the payment in full of each successful claim (regardless
of whether a Morgan Stanley Insured Party or a Discover Insured Party is the
claimant) in the order in which such successful claim is approved by the
insurance carrier, until the limit of the applicable Shared Policy is met.

“Financial Instruments” means, with respect to any party, all credit facilities,
guarantees, comfort letters, letters of credit and similar instruments related
primarily to such party’s Business under which any member of such party’s Group
has any primary, secondary, contingent, joint, several or other liability.

 

4



--------------------------------------------------------------------------------

“Form 10” means the registration statement on Form 10 filed by Discover with the
Commission to effect the registration of Discover Common Stock pursuant to the
Exchange Act in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time.

“Goldfish Bank” means Goldfish Bank Limited, a private limited company
incorporated in England and Wales.

“Goldfish Card Services” means Goldfish Card Services Limited, a private limited
company incorporated in England and Wales.

“Goldfish Credit Enhancing” means Goldfish Credit Enhancing, Inc., a Delaware
corporation.

“Goldfish Credit Servicing” means Goldfish Credit Servicing, Inc., a Delaware
corporation.

“Goldfish Procurement” means Goldfish Procurement, Inc., a Delaware corporation.

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or their Affiliates), including
without limitation the United Kingdom Financial Services Authority (or any
successor thereto).

“Group” means, as the context requires, the Discover Group or the Morgan Stanley
Group.

“Indemnified Party” has the meaning set forth in Section 7.03(a).

“Indemnifying Party” has the meaning set forth in Section 7.03(a).

“Information Statement” means the Information Statement to be sent to each
holder of Morgan Stanley Common Stock in connection with the Distribution.

“Insured Party” means a Morgan Stanley Insured Party or a Discover Insured
Party.

“Intellectual Property Agreement” means the Intellectual Property Agreement
between Morgan Stanley & Co. Incorporated and Discover to be entered into as of
the Distribution Date, substantially in the form of Exhibit B.

“Intercompany Accounts” has the meaning set forth in Section 2.04.

 

5



--------------------------------------------------------------------------------

“Investment Banking Agreement” means the Engagement Letter between Morgan
Stanley & Co. Incorporated and Discover to be entered into as of the
Distribution Date, substantially in the form of Exhibit C.

“IRS” means the Internal Revenue Service.

“Lease Agreements” means the lease amendments and related documents in the form
of Exhibit D.

“Liabilities” means any and all claims, debts, liabilities and obligations,
absolute or contingent, matured or not matured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising, including all costs
and expenses relating thereto, and including, without limitation, those debts,
liabilities and obligations arising under this Agreement, any Applicable Law, or
any award of any arbitrator of any kind, and those arising under any agreement,
commitment or undertaking.

“Licensing Agreement” means the Transitional Trade Mark Licence Agreement
between Morgan Stanley & Co. International PLC and Goldfish Bank to be entered
into as of the Distribution Date, substantially in the form of Exhibit E.

“Litigation Side Letter” means the Litigation Side Letter between Morgan Stanley
and Discover to be entered into as of the Distribution Date, substantially in
the form of Exhibit F.

“Losses” means, with respect to any Person, any and all damages, losses,
liabilities and expenses incurred or suffered by such Person (including, without
limitation, reasonable expenses of investigation and reasonable attorneys’ fees
and expenses in connection with any and all Actions or threatened Actions).

“Morgan Stanley” has the meaning set forth in the preamble.

“Morgan Stanley Assumed Actions” has the meaning set forth in Section 5.02(a).

“Morgan Stanley Business” means the business conducted by the Morgan Stanley
Group for time to time, whether before, on or after the Distribution (but
excluding the Discover Business).

“Morgan Stanley Common Stock” has the meaning set forth in the recitals to this
Agreement.

“Morgan Stanley Group” means Morgan Stanley and its Subsidiaries (other than any
Subsidiary or member of, or other entity in, the Discover Group).

“Morgan Stanley Indemnitees” has the meaning set forth in Section 7.01(a).

 

6



--------------------------------------------------------------------------------

“Morgan Stanley Insured Party” means any member of the Morgan Stanley Group that
is named insured, additional named insured or insured under any Shared Policy.

“Morgan Stanley Liabilities” means, except as otherwise specifically provided in
this Agreement or any Ancillary Agreement, all Liabilities (whether arising
before, on or after the Distribution Date and whether based on facts occurring
before, on or after the Distribution Date) of or relating to, or arising from or
in connection with, the Morgan Stanley Group, the conduct of the Morgan Stanley
Business or the ownership or use of assets in connection therewith, but
excluding any Discover Liabilities. For clarity, “Morgan Stanley Liabilities”
shall include all Liabilities arising in connection with the Morgan Stanley
Assumed Actions.

“Morgan Stanley Policies” has the meaning set forth in Section 4.02.

“MSBIL” means Morgan Stanley Bank International Limited, a private limited
company incorporated in England and Wales.

“MSDCI” means Morgan Stanley Domestic Capital, Inc., a Delaware corporation,
which is a wholly owned indirect Subsidiary of Morgan Stanley and the sole
shareholder of Discover, and its successors and assigns (including without
limitation, any Person which may acquire all or substantially all of MSDCI’s
assets or business, or with or into which MSDCI may be consolidated or merged).

“MSGE” means Morgan Stanley Group (Europe), an unlimited company incorporated in
England and Wales.

“NYSE” means The New York Stock Exchange, Inc.

“Occurrence Based Policies” has the meaning set forth in Section 4.05(a).

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
governmental or political subdivision or an agency or instrumentality thereof.

“Personal Information Incident” means any actual or threatened unauthorized
access, acquisition, use, alteration, creation, destruction, loss, theft,
copying or disclosure of Confidential Personal Information of the other Group,
including user IDs or passwords, regardless of whether such information has been
encrypted, only if such incident is reasonably likely to result in harm to a
consumer or customer by way of misuse of such consumer’s or customer’s
Confidential Personal Information.

“Privilege” has the meaning set forth in Section 5.06.

 

7



--------------------------------------------------------------------------------

“Privileged Information” has the meaning set forth in Section 5.06.

“Receiving Party” has the meaning set forth in Section 5.04.

“Record Date” means June 18, 2007.

“Related Claims” means a claim or claims against a Shared Policy made by one or
more Discover Insured Parties, on the one hand, and one or more Morgan Stanley
Insured Parties, on the other hand, filed in connection with Losses suffered by
either a Discover Insured Party or a Morgan Stanley Insured Party, as the case
may be, arising out of the same underlying transaction or series of transactions
or event or series of events that have also given rise to Losses suffered by a
Morgan Stanley Insured Party or a Discover Insured Party, as the case may be,
which Losses are the subject of a claim or claims by such Person against a
Shared Policy.

“Representatives” has the meaning set forth in Section 5.05.

“Restructuring” means the reorganization of certain businesses of the Discover
Group and the Morgan Stanley Group intended to be completed on or before the
Distribution Date, as described in Schedule 1.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shared Policies” has the meaning set forth in Section 4.05(a).

“Special Dividend” has the meaning set forth in Section 2.03.

“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. For clarity,
Goldfish Bank, Goldfish Card Services, Goldfish Credit Enhancing, Goldfish
Credit Servicing and Goldfish Procurement are Subsidiaries of Discover for
purposes of this Agreement.

“Tax Sharing Agreement” means the Tax Sharing Agreement between Morgan Stanley
and Discover to be entered into as of the Distribution Date, substantially in
the form of Exhibit G.

“Third-Party Claim” has the meaning set forth in Section 7.03(b).

“Third Party” means a Person that is not an Affiliate of the Discover Group or
Morgan Stanley Group.

“Transferred Actions” has the meaning set forth in Section 5.02(b).

 

8



--------------------------------------------------------------------------------

“Transition Services Agreement” means the Transition Services Agreement between
Morgan Stanley and Discover to be entered into as of the Distribution Date,
substantially in the form of Exhibit H.

“U.K. Asset Transfer Agreement” means the Agreement for the Sale and Purchase of
Certain of the Assets of Morgan Stanley Bank International Limited between MSBIL
and Goldfish Bank and related side letters in the form of Exhibit I.

“U.K. Employee Matters Agreement” means the U.K. Employee Matters Agreement
between Morgan Stanley and Discover to be entered into as of the Distribution
Date, substantially in the form of Exhibit J.

“U.K. Tax Sharing Agreement” means the Supplemental Tax Sharing Agreement
Relating to Tax in the United Kingdom between Morgan Stanley and Discover to be
entered into as of the Distribution Date, substantially in the form of Exhibit
K.

“Unrelated Claims” means a claim or claims against a Shared Policy that is not a
Related Claim.

“U.S. Employee Matters Agreement” means the U.S. Employee Matters Agreement
between Morgan Stanley and Discover to be entered into as of the Distribution
Date, substantially in the form of Exhibit L.

“Visa/MasterCard Litigation” has the meaning set forth in Section 2.03.

Section 1.02. Interpretation. (a) In this Agreement, unless the context clearly
indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any gender includes the other gender;

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) reference to any Article, Section, Exhibit or Schedule means such Article or
Section of, or such Exhibit or Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition;

 

9



--------------------------------------------------------------------------------

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(vii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(viii) reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(x) the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement; and

(xi) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

ARTICLE 2

PRIOR TO THE DISTRIBUTION

On or prior to the Distribution Date:

Section 2.01. Information Statement; Listing. Morgan Stanley shall mail the
Information Statement to the holders of Morgan Stanley Common Stock as of the
Record Date. Morgan Stanley and Discover shall take all such actions as may be
necessary or appropriate under the securities or blue sky laws of states or
other political subdivisions of the United States and shall use reasonable
efforts to comply with all applicable foreign securities laws in connection with
the transactions contemplated by this Agreement and the Ancillary Agreements.
Discover shall prepare, file and pursue an application to permit listing of the
Discover Common Stock on the NYSE.

Section 2.02. Cash Dividend. Prior to completion of the Restructuring, Discover
shall declare and distribute to MSDCI a cash dividend (the “Cash Dividend”) in
an amount equal to the excess of Discover’s balance sheet capital over the
estimated amount that is determined to be necessary as of the

 

10



--------------------------------------------------------------------------------

Distribution Time, based on Morgan Stanley’s and Discover’s views (which will
take into consideration, among other things, the amount of managed credit card
receivables, deferred tax assets and intangible assets of the Discover Group) of
underlying business risks, regulatory requirements and rating agency views.

Section 2.03. Special Dividend. Subsequent to completion of the Restructuring,
Discover shall declare and distribute to Morgan Stanley a dividend (the “Special
Dividend”) in the form of an undertaking by Discover to pay to Morgan Stanley a
portion of the after-tax proceeds received by Discover or any of its Affiliates
in connection with the litigation Discover is as of the date hereof pursuing
against Visa U.S.A, Inc. and MasterCard Worldwide (the “Visa/MasterCard
Litigation”) pursuant to the terms and conditions set forth in Schedule 2.
Discover hereby agrees to comply with the terms and conditions set forth in
Schedule 2 relating to the Special Dividend. Without limiting the generality of
the foregoing, Discover shall pay or cause to be paid such amounts to Morgan
Stanley as set forth in Schedule 2 and take or cause to be taken any and all
actions as may be necessary or appropriate to comply with the terms and
conditions set forth in Schedule 2.

Section 2.04. Intercompany Accounts. The parties shall use reasonable efforts to
settle all intercompany receivables, payables and other balances (“Intercompany
Accounts”) between members of the Morgan Stanley Group, on the one hand, and
members of the Discover Group, on the other hand, except for any such
intercompany receivable, payable or other balance to the extent arising under or
specifically provided for in this Agreement or any Ancillary Agreement.

Section 2.05. Financial Instruments. Each party shall use reasonable efforts to
take or cause to be taken all actions, and enter into such agreements and
arrangements as shall be necessary, to (i) terminate all obligations of the
other party (and members of its Group) under any of the first party’s Financial
Instruments that is in existence immediately prior to the Distribution or
(ii) cause itself (or another member of its Group) to be substituted for the
other party (and members of its Group) in respect of their obligations under any
of the first party’s Financial Instruments that is in existence immediately
prior to the Distribution; provided that if such a termination or substitution
is not effected by the Distribution (i) each party shall indemnify and hold
harmless the other party from and against any Losses arising from or relating to
its Financial Instruments in accordance with the applicable provisions of
Section 7.01 or Section 7.02 and (ii) without the prior written consent of the
other party (or the applicable members of its Group), such party shall not, and
shall not permit any other member of its Group to, renew or extend the term of,
increase the obligations or Liabilities under, or transfer to a third party, any
such Financial Instrument unless all obligations of the other party (and members
of its Group) with respect thereto are thereupon terminated by documentation
reasonably satisfactory in form and substance to the other party (or the
applicable members of its Group).

 

11



--------------------------------------------------------------------------------

Section 2.06. Shared Employees. Each individual who is an officer, director or
employee of any member of the Morgan Stanley Group and any member of the
Discover Group shall resign, effective at or prior to the Distribution, from all
positions such individual holds with all members of one or the other Group, such
that following the Distribution such individual will not hold such positions in
both Groups.

Section 2.07. Further Assurances and Consents. In addition to the actions
specifically provided for elsewhere in this Agreement, each of the parties
hereto shall use its reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under Applicable Laws, regulations and agreements or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, including but not limited to using its reasonable efforts to obtain
any consents and approvals and to make any filings and applications necessary or
desirable in order to consummate the transactions contemplated by this
Agreement.

ARTICLE 3

DISTRIBUTION

Section 3.01. Conditions Precedent to Distribution. In no event shall the
Distribution occur unless each of the following conditions shall have been
satisfied (or waived by Morgan Stanley in its sole discretion):

(i) the Board of Directors of Morgan Stanley shall be satisfied that the
Distribution will be made out of surplus within the meaning of Section 170 of
the General Corporation Law of the State of Delaware and shall have received a
solvency opinion in form and substance satisfactory to the Board of Directors of
Morgan Stanley to that effect;

(ii) prior to completion of the Restructuring, the Cash Dividend shall have been
declared and distributed by Discover;

(iii) the Restructuring shall have been completed;

(iv) the Special Dividend shall have been declared and distributed by Discover;

(v) all material Intercompany Accounts shall have been settled;

(vi) the Form 10 shall have been filed with the Commission and declared
effective by the Commission, no stop order suspending the effectiveness of the
Form 10 shall be in effect, no proceedings for such purpose shall be pending
before or threatened by the Commission, and the Information Statement shall have
been mailed to holders of the Morgan Stanley Common Stock as of the Record Date;

 

12



--------------------------------------------------------------------------------

(vii) all actions and filings necessary or appropriate under applicable federal,
state or foreign securities or “blue sky” laws and the rules and regulations
thereunder shall have been taken and, where applicable, become effective or been
accepted;

(viii) the Discover Common Stock to be delivered in the Distribution shall have
been approved for listing on the NYSE, subject to official notice of issuance;

(ix) the Board of Directors of Discover, as named in the Information Statement,
shall have been duly elected, and the amended and restated certificate of
incorporation and bylaws of Discover, each in substantially the form filed as an
exhibit to the Form 10, shall be in effect;

(x) each of the Ancillary Agreements shall have been duly executed and delivered
by the parties thereto;

(xi) Morgan Stanley shall have received a private letter ruling from the IRS
and/or an opinion of Davis Polk & Wardwell, in either case reasonably
satisfactory to Morgan Stanley, confirming the application of Sections 355 and
368 of the Code to the Distribution and certain related matters, and a ruling
from the California Franchise Tax Board or an opinion of counsel, in either case
reasonably satisfactory to Morgan Stanley, confirming the application of the
corresponding provisions of California state tax law to the Distribution;

(xii) no Applicable Law shall have been adopted, promulgated or issued that
prohibits the consummation of the Distribution or the other transactions
contemplated hereby;

(xiii) all material governmental approvals and consents and all material
permits, registrations and consents from third parties, in each case, necessary
to effect the Distribution and to permit the operation of the Discover Business
after the Distribution Date substantially as it is conducted at the date hereof
shall have been obtained;

(xiv) Discover shall have received credit ratings from the rating agencies that
are satisfactory to Morgan Stanley; and

(xv) no event or development shall have occurred or exist that, in the judgment
of the Board of Directors of Morgan Stanley, in its sole discretion, makes it
inadvisable to effect the Distribution or the other transactions contemplated
hereby.

Each of the foregoing conditions is for the sole benefit of Morgan Stanley and
shall not give rise to or create any duty on the part of Morgan Stanley or its
Board of Directors to waive or not to waive any such condition or to effect the
Distribution, or in any way limit Morgan Stanley’s rights of termination set
forth

 

13



--------------------------------------------------------------------------------

in this Agreement. Any determination made by Morgan Stanley on or prior to the
Distribution concerning the satisfaction or waiver of any or all of the
conditions set forth in this Section 3.01 shall be conclusive and binding on the
parties.

Section 3.02. The Distribution. Subject to the terms and conditions set forth in
this Agreement, (i) on or prior to the Distribution Date, Morgan Stanley shall
deliver to the Distribution Agent for the benefit of holders of record of Morgan
Stanley Common Stock on the Record Date, book-entry transfer authorizations for
100% of the issued and outstanding shares of Discover Common Stock, (ii) the
Distribution shall be effective at the Distribution Time, and (iii) Morgan
Stanley shall instruct the Distribution Agent to distribute, on or as soon as
practicable after the Distribution Date, to each holder of record of Morgan
Stanley Common Stock as of the Record Date, by means of a pro rata dividend, one
share of Discover Common Stock for every two shares of Morgan Stanley Common
Stock so held. Following the Distribution Date, Discover agrees to provide all
book-entry transfer authorizations for shares of Discover Common Stock that
Morgan Stanley or the Distribution Agent shall require (after giving effect to
Sections 3.03 and 3.04) in order to effect the Distribution.

Section 3.03. Subdivision of Discover Common Stock to Accomplish the
Distribution. Upon the effectiveness of the amended and restated certificate of
incorporation of Discover to be filed with the Secretary of State of the State
of Delaware, each share of Discover Common Stock then issued and outstanding
shall, without any action on the part of the holder thereof, be subdivided and
converted into that number of fully paid and non-assessable shares of Discover
Common Stock issued and outstanding equal to the number necessary to effect the
Distribution.

Section 3.04. Fractional Shares. No fractional shares of Discover Common Stock
will be distributed in the Distribution. The Distribution Agent will be directed
to determine the number of whole shares and fractional shares of Discover Common
Stock allocable to each holder of Morgan Stanley Common Stock as of the Record
Date. Upon the determination by the Distribution Agent of such number of
fractional shares, as soon as practicable after the Distribution Date, the
Distribution Agent, acting on behalf of the holders thereof, shall sell such
fractional shares for cash on the open market and shall thereafter promptly
disburse to each such holder entitled thereto its ratable portion of the
resulting cash proceeds, after making appropriate deductions of the amounts
required to be withheld for United States federal income tax purposes, if any,
and after deducting an amount equal to all brokerage charges, commissions and
transfer taxes attributed to the sale of fractional shares pursuant to this
Section 3.04.

Section 3.05. NO REPRESENTATIONS OR WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN ANY OTHER DISTRIBUTION DOCUMENT, NO MEMBER OF EITHER GROUP MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, TO
ANY MEMBER OF THE OTHER GROUP OR

 

14



--------------------------------------------------------------------------------

ANY OTHER PERSON WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR
THE BUSINESS, ASSETS, CONDITION OR PROSPECTS (FINANCIAL OR OTHERWISE) OF, OR ANY
OTHER MATTER INVOLVING, EITHER BUSINESS, OR THE SUFFICIENCY OF ANY ASSETS
TRANSFERRED TO THE APPLICABLE GROUP, OR THE TITLE TO ANY SUCH ASSETS, OR THAT
ANY REQUIREMENTS OF APPLICABLE LAW ARE COMPLIED WITH WITH RESPECT TO THE
RESTRUCTURING OR THE DISTRIBUTION. EACH MEMBER OF EACH GROUP SHALL TAKE ALL OF
THE BUSINESS, ASSETS AND LIABILITIES TRANSFERRED TO OR ASSUMED BY IT PURSUANT TO
THIS AGREEMENT OR ANY DISTRIBUTION DOCUMENT ON AN “AS IS, WHERE IS” BASIS, AND
ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE OR
OTHERWISE ARE HEREBY EXPRESSLY DISCLAIMED.

ARTICLE 4

INSURANCE MATTERS

Section 4.01. Insurance Prior to the Distribution Date. Except as may otherwise
be expressly provided in this Article 4, Discover does hereby agree, for itself
and on behalf of the Discover Group, that the Morgan Stanley Group shall not
have any Liability whatsoever as a result of the insurance policies, insurance
contracts and claim administration contracts and practices related to the
foregoing of the Morgan Stanley Group in effect at any time prior to the
Distribution Time, including as a result of the level or scope of any such
insurance policies, insurance contracts, claim administration contracts, the
creditworthiness of any insurance carrier, the terms and conditions of any
policy or contract and the adequacy or timeliness of any notice to any insurance
carrier or claims administrator with respect to any actual claim or potential
claim or otherwise.

Section 4.02. Ownership of Existing Policies and Programs. Morgan Stanley or any
member of the Morgan Stanley Group will continue to own all insurance policies,
insurance contracts and claim administration contracts of any kind of any member
of the Morgan Stanley Group which were or are in effect at any time at or prior
to the Distribution Time (other than insurance policies, insurance contracts and
claim administration contracts established in contemplation of the Distribution
to cover only the Discover Group after the Distribution Time), including general
liability (whether primary, excess or umbrella), fiduciary liability,
automobile, aircraft hull and liability, all risk property (including business
interruption) and casualty, directors and officers liability, employer’s
liability, workers’ compensation, comprehensive crime, errors and omissions and
property/boiler and machinery insurance policies, together with all rights,
benefits and privileges thereunder (collectively, the “Morgan Stanley
Policies”). Subject to the provisions of this Agreement, (a) the members of the
Morgan Stanley Group shall retain all of their respective rights, benefits and
privileges, if any, under the Morgan Stanley Policies and (b) subject

 

15



--------------------------------------------------------------------------------

to the Discover Group’s rights under Section 4.05, coverage of the Discover
Group under the Morgan Stanley Policies shall cease as of the Distribution Time.
Nothing contained herein shall be construed to be an attempted assignment of or
a change to any part of the ownership of the Morgan Stanley Policies.

Section 4.03. Maintenance of Insurance for Discover. Until the Distribution
Time, Morgan Stanley shall maintain in full force and effect the Morgan Stanley
Policies to the extent that such policies apply to the Discover Business.

Section 4.04. Acquisition and Maintenance of Post-Distribution Insurance by
Discover. Commencing on and as of the Distribution Date, Discover shall be
responsible for establishing and maintaining separate property damage and
business interruption and liability insurance policies and programs (including
general liability (whether primary, excess or umbrella), fiduciary liability,
automobile, aircraft hull and liability, all risk property (including business
interruption) and casualty, directors and officers liability, employer’s
liability, workers’ compensation, comprehensive crime, errors and omissions and
property/boiler and machinery insurance policies) for activities and claims
involving any member of the Discover Group. Each member of the Discover Group,
as appropriate, shall be responsible for all administrative and financial
matters relating to insurance policies established and maintained by any member
of the Discover Group and claims relating to any period at or after the
Distribution Time involving any member of the Discover Group.

Section 4.05. Rights Under Shared Policies. (a) At and after the Distribution
Time: (i) Discover and the other members of the Discover Group will have the
right to assert claims for any Losses with respect to the Discover Business
under Morgan Stanley Policies that cover any member of the Discover Group and/or
any or all of the Discover Business within the definition of the named insured,
additional named insured, additional insured or insured (excluding, for the
avoidance of doubt, any group health and welfare insurance policies) (“Shared
Policies”) with Third Party insurers that are “occurrence based” insurance
policies (“Occurrence Based Policies”) arising out of insured occurrences
occurring from the date coverage thereunder first commenced until the
Distribution Time to the extent that the terms and conditions of any such
Occurrence Based Policies and agreements relating thereto so allow;
(ii) Discover and the other members of the Discover Group will have the right to
prosecute or continue to prosecute claims with respect to the Discover Business
properly asserted under Occurrence Based Policies for claims which arose at or
prior to the Distribution Time to the extent that the terms and conditions of
any such Occurrence Based Policies and agreements relating thereto so allow; and
(iii) Discover and the other members of the Discover Group will have the right
to assert and/or continue to prosecute claims with respect to the Discover
Business under Shared Policies with Third Party insurers that are made under
liability insurance policies written on a “claims made” basis (“Claims Made
Policies”) arising out of insured incidents occurring from the date coverage
thereunder first

 

16



--------------------------------------------------------------------------------

commenced until the Distribution Time to the extent that the terms and
conditions of any such Claims Made Policies and agreements relating thereto so
allow; provided, that in the case of clauses (i), (ii) and (iii), (A) subject to
Section 4.05(b), the Morgan Stanley Group may, at any time, without liability or
obligation to the Discover Group, amend, commute, terminate, buy-out, extinguish
liability under or otherwise modify any Shared Policies (and such claims shall
be subject to any such amendments, commutations, terminations, buy-outs,
extinguishments and modifications), (B) such claims will be subject to (and
recovery thereon will be reduced by the amount of) any applicable deductibles,
retentions or self-insurance provisions, and, with respect to any such
deductibles, retentions or self-insurance provisions which require a payment by
a member of the Morgan Stanley Group in respect thereof, Discover shall
reimburse such member of the Morgan Stanley Group for a pro rata portion of such
payment based on Discover’s interest in such claim, (C) Discover shall be
responsible for and shall pay any claims handling expenses or residual Liability
arising from such claims and (D) such claims will be subject to exhaustion of
existing sublimits and aggregate limits as provided in Section 4.05(b). No
member of the Morgan Stanley Group will bear any Liability for the failure of an
insurer to pay any claim under any Shared Policy. It is understood that any
Claims Made Policies may not provide any coverage to the Discover Group for
incidents occurring prior to the Distribution Time but that are asserted with
the insurance carrier after the Distribution Time.

(b) In the event that after the Distribution Time Morgan Stanley proposes to
amend, commute, terminate, buy-out, extinguish liability under or otherwise
modify any Shared Policies under which Discover, the Discover Business or the
other members of the Discover Group has or may in the future have rights to
assert claims pursuant to this Article 4 in a manner that would adversely affect
any such rights of Discover, the Discover Business or the other members of the
Discover Group, Morgan Stanley will give Discover prior notice thereof.

(c) To the extent that the limits of any Shared Policy preclude payment in full
of Unrelated Claims filed by any member of the Morgan Stanley Group, on the one
hand, and any member of the Discover Group, on the other hand, the insurance
proceeds available under such Shared Policy shall be paid to Morgan Stanley
and/or Discover, as applicable, on a FIFO Basis. In the event that any member of
the Morgan Stanley Group, on the one hand, and any member of the Discover Group,
on the other hand, file Related Claims under any Shared Policy, each of Morgan
Stanley and Discover shall receive a pro rata amount of the available insurance
proceeds, based on the relationship the Loss incurred by each such party bears
to the total Loss to both such parties from the occurrence or event underlying
the Related Claims.

Section 4.06. Administration and Reserves. (a) From and after the Distribution,
the Morgan Stanley Group will be responsible for the Claims Administration with
respect to claims of the Morgan Stanley Group under Shared Policies.

 

17



--------------------------------------------------------------------------------

(b) From and after the Distribution, the Discover Group will be responsible for
the Claims Administration with respect to claims of the Discover Group under
Shared Policies. Discover shall provide advance notice to Morgan Stanley of any
such claims.

(c) Each party agrees to consider in good faith (but shall have no obligation to
accept) any requests by the other party to provide assistance to, and cooperate
with, such party or any member of its Group with respect to the Claims
Administration referred to in Sections 4.06 (a) and 4.06(b). None of the members
of either Group and their respective directors, officers, agents and employees
shall have any liability, whether direct or indirect, in contract or tort or
otherwise, to any Person for or in connection with the provision of such
assistance or cooperation. All out of pocket expenses incurred by either party
in providing any such assistance or cooperation shall be reimbursed promptly by
the other party.

Section 4.07. Insurance Premiums. From and after the Distribution Time, Morgan
Stanley will pay all premiums, taxes, assessments or similar charges
(retrospectively-rated or otherwise) as required under the terms and conditions
of the respective Shared Policies in respect of periods of coverage prior to the
Distribution Time, whereupon Discover will upon the request of Morgan Stanley
promptly reimburse Morgan Stanley for that portion of such additional premiums
and other payments paid by Morgan Stanley as are reasonably determined by Morgan
Stanley to be attributable to the Discover Business. Notwithstanding the
foregoing, to the extent that Discover has previously paid a premium (or has
been allocated a portion of a premium by Morgan Stanley) or satisfied a
deductible amount under a Shared Policy, Discover shall not be required to pay
such premium pursuant to the foregoing sentence or satisfy such deductible again
if Discover makes a claim under such Shared Policy in accordance with this
Article 4.

Section 4.08. Agreement for Waiver of Conflict and Shared Defense. In the event
that a Shared Policy provides coverage for both a member of the Morgan Stanley
Group, on the one hand, and a member of the Discover Group, on the other hand,
relating to the same occurrence, Morgan Stanley and Discover agree to defend
jointly, provided that in the event there is a conflict of interest which in the
reasonable opinion of either party would otherwise prevent the conduct of that
joint defense, the parties shall cooperate to pursue coverage under such Shared
Policy pursuant to appropriate arrangements (which may require separate counsel)
as permitted by such Shared Policy. Nothing in this Section 4.08 will be
construed to limit or otherwise alter in any way the indemnity obligations of
the parties, including those created by this Agreement, by operation of law or
otherwise.

 

18



--------------------------------------------------------------------------------

Section 4.09. Duty to Mitigate Settlements. To the extent that either Morgan
Stanley or Discover is responsible for the Claims Administration for any claims
under any Shared Policies after the Distribution Time, such party shall use its
reasonable efforts to mitigate the amount of any settlements of such claims.

Section 4.10. Non-Waiver of Rights to Coverage. An insurance carrier that would
otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the provisions of
this Article 4, have any subrogation rights with respect thereto, it being
expressly understood and agreed that no insurance carrier or any Third Party
shall be entitled to a benefit (i.e., a benefit such Person would not be
entitled to receive had the Distribution not occurred or in the absence of the
provisions of this Article 4) by virtue of the provisions hereof.

ARTICLE 5

ACCESS TO INFORMATION

Section 5.01. Access to Information. (a) For a period of six years after the
Distribution Date, each Group shall afford promptly the other Group and its
agents and, to the extent required by Applicable Law, authorized representatives
of any Governmental Authority of competent jurisdiction, reasonable access
during normal business hours to its books of account, financial and other
records (including accountant’s work papers, to the extent consents have been
obtained), information, employees and auditors to the extent necessary or useful
for such other Group in connection with any audit, investigation, dispute or
litigation, complying with their obligations under this Agreement or any
Ancillary Agreement, any regulatory proceeding, any regulatory filings,
complying with reporting disclosure requirements or any other requirements
imposed by any Governmental Authority or any other reasonable business purpose
of the Group requesting such access; provided that any such access shall not
unreasonably interfere with the conduct of the business of the Group providing
such access; provided further that in the event any party reasonably determines
that affording any such access to the other party would be commercially
detrimental in any material respect or violate any Applicable Law or agreement
to which such party or member of its Group is a party, or waive any
attorney-client privilege applicable to such party or any member of its Group,
the parties shall use reasonable efforts to permit the compliance with such
request in a manner that avoids any such harm or consequence.

(b) Without limiting the generality of the foregoing, until the end of the first
full Discover fiscal year occurring after the Distribution Date (and for a
reasonable period of time afterwards as required for each party to prepare
consolidated financial statements or complete a financial statement audit for
the fiscal year during which the Distribution Date occurs), each party shall use
reasonable efforts, to cooperate with the other party’s information requests to
enable the other party to meet its timetable for dissemination of its earnings

 

19



--------------------------------------------------------------------------------

releases, financial statements and enable such other party’s auditors to timely
complete their audit of the annual financial statements and review of the
quarterly financial statements.

Section 5.02. Litigation Cooperation. (a) (i) As of the Distribution, the
applicable member of the Discover Group shall assume and thereafter be
responsible for all Liabilities that may result from the Discover Assumed
Actions and all fees and costs relating to the defense of the Discover Assumed
Actions, including attorneys’ fees and costs incurred after the Distribution.
“Discover Assumed Actions” means (x) the Actions set forth in Part A of Schedule
3 and (y) those Actions primarily relating to the Discover Business in which any
member of the Morgan Stanley Group or any Affiliate of a member of the Morgan
Stanley Group, other than any member of the Discover Group, is a defendant or
the party against whom the claim or investigation is directed; and (ii) as of
the Distribution, the applicable member of the Morgan Stanley Group shall assume
and thereafter be responsible for all Liabilities that may result from the
Morgan Stanley Assumed Actions and all fees and costs relating to the defense of
the Morgan Stanley Assumed Actions, including attorneys’ fees and costs incurred
after the Distribution. “Morgan Stanley Assumed Actions” means (x) the Actions
set forth in Part B of Schedule 3 and (y) those Actions primarily related to the
Morgan Stanley Business in which any member of the Discover Group or any
Affiliate of a member of the Discover Group, other than any member of the Morgan
Stanley Group, is a defendant or the party against whom the claim or
investigation is directed.

(b) The applicable member of the Morgan Stanley Group shall transfer the
Transferred Actions to the applicable member of the Discover Group, and the
applicable member of the Discover Group shall be responsible for such
Transferred Actions and receive and have the benefit of all of the proceeds of
such Transferred Actions. “Transferred Actions” means those Actions set forth in
Part C of Schedule 3.

(c) Each party agrees that at all times from and after the Distribution if an
Action relating primarily to its Business is commenced by a third party naming a
member of each Group as defendants thereto, then such action shall be deemed to
be a Discover Assumed Action (in the case of an Action primarily related to the
Discover Business) or a Morgan Stanley Assumed Action (in the case of an Action
primarily related to the Morgan Stanley Business) and the party as to which the
Action primarily relates shall use its reasonable efforts to cause the other
party or member of its Group to be removed from such Action.

(d) The parties agree that at all times from and after the Distribution if an
Action which does not relate primarily to either party’s Business is commenced
by a third party naming a member of each Group as defendants thereto, then the
parties shall cooperate and consult to the extent necessary or advisable with
respect to such Action.

 

20



--------------------------------------------------------------------------------

(e) Each Group shall use reasonable efforts to make available to the other Group
and its accountants, counsel, and other designated representatives, upon written
request, its directors, officers, employees and representatives as witnesses,
and shall otherwise cooperate with the other Group, to the extent reasonably
required in connection with any Action arising out of either Group’s Business
prior to the Distribution Date in which the requesting party may from time to
time be involved.

Section 5.03. Reimbursement; Ownership of Information. (a) Each Group providing
information or witnesses to the other Group, or otherwise incurring any expense
in connection with cooperating, under Section 5.01 or Section 5.02 shall be
entitled to receive from the recipient thereof, upon the presentation of
invoices therefor, payment for all out-of-pocket costs and expenses (including
attorney’s fees but excluding reimbursement for general overhead, salary and
employee benefits) actually incurred in providing such access, information,
witnesses or cooperation.

(b) All information owned by one party that is provided to the other party under
Section 5.01 or Section 5.02 shall be deemed to remain the property of the
providing party. Unless specifically set forth herein, nothing contained in this
Agreement shall be construed to grant or confer rights of license or otherwise
in any such information.

Section 5.04. Retention of Records. Except as otherwise required by Applicable
Law or agreed to in writing, each party shall, and shall cause the members of
its Group to, retain, in accordance with the practice of such party applicable
to the retention of its own information as in effect from time to time, any and
all information in its possession or control relating to the other Group’s
Business. Neither party shall destroy or otherwise dispose of any such
information, subject to such retention practice, unless, prior to such
destruction or disposal, the party proposing such destruction or disposal (the
“Disposing Party”) provides not less than 30 days’ prior written notice to the
other party (the “Receiving Party”), specifying the information proposed to be
destroyed or disposed of and the scheduled date for such destruction or
disposal. If the Receiving Party shall request in writing prior to the scheduled
date for such destruction or disposal that any of the information proposed to be
destroyed or disposed of be delivered to the Receiving Party, the Disposing
Party shall promptly arrange for the delivery of such of the information as was
requested at the expense of the Receiving Party; provided that in the event that
the Disposing Party reasonably determines that any such provision of information
would violate any Applicable Law or agreement to which such party or member of
its Group is a party, or waive any attorney-client privilege applicable to such
party or any member of its Group, the parties shall use reasonable efforts to
permit the compliance with such request in a manner that avoids any such harm or

 

21



--------------------------------------------------------------------------------

consequence. Any records or documents that were subject to a litigation hold
prior to the Distribution Date must be retained by the applicable party until
such party is notified by the other party that the litigation hold is no longer
in effect.

Section 5.05. Confidentiality. Each party acknowledges that it may have in its
possession, and, in connection with this Agreement and the Ancillary Agreements,
may receive, confidential information of the other party or any member of its
Group (including information in the possession of such other party relating to
its clients or customers) (“Confidential Information”). Each party shall hold
and shall cause its directors, officers, employees, agents, consultants and
advisors (“Representatives”) to hold in strict confidence and not to use except
as permitted by this Agreement or any Ancillary Agreement all such Confidential
Information concerning the other party unless (i) such party or any of its
Representatives is compelled to disclose such Confidential Information by
judicial or administrative process or by other requirements of Applicable Law or
(ii) such Confidential Information can be shown to have been (A) in the public
domain through no fault of such party or any of its Representatives,
(B) lawfully acquired after the Distribution Date on a non-confidential basis
from other sources not known by such party to be under any legal obligation to
keep such information confidential or (C) developed by such party or any of its
Representatives without the use of any Confidential Information of the other
party. Notwithstanding the foregoing, such party may disclose such Confidential
Information to its Representatives so long as such Persons are informed by such
party of the confidential nature of such Confidential Information and are
directed by such party to treat such information confidentially. The obligation
of each party and its Representatives to hold any such Confidential Information
in confidence shall be satisfied if they exercise the same level of care with
respect to such Confidential Information as they would with respect to their own
proprietary information. If such party or any of its Representatives becomes
legally compelled to disclose any documents or information subject to this
Section 5.05, such party will promptly notify the other party and, upon request,
use reasonable efforts to cooperate with the other party’s efforts to seek a
protective order or other remedy. If no such protective order or other remedy is
obtained or if the other party waives in writing such party’s compliance with
this Section 5.05, such party may furnish only that portion of the information
which it concludes, after consultation with counsel, is legally required to be
disclosed and will exercise its reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded such information. Each party agrees
to be responsible for any breach of this Section 5.05 by it and its
Representatives.

Section 5.06. Privileged Information. (a) The parties acknowledge that members
of the Morgan Stanley Group, on the one hand, and members of the Discover Group,
on the other hand, may possess documents or other information regarding the
other Group that is or may be subject to the attorney-client privilege, the work
product doctrine or common interest privilege (collectively, “Privileges”; and
such documents and other information collectively, the “Privileged
Information”). Each party agrees to use reasonable efforts to protect

 

22



--------------------------------------------------------------------------------

and maintain, and to cause their respective Affiliates to protect and maintain,
any applicable claim to Privilege in order to prevent any of the other party’s
Privileged Information from being disclosed or used in a manner inconsistent
with such Privilege without the other party’s consent. Without limiting the
generality of the foregoing, the parties and their respective Affiliates shall
not, without the other party’s prior written consent, (i) waive any Privilege
with respect to any of the other party’s Privileged Information, (ii) fail to
defend any Privilege with respect to any such Privileged Information, or
(iii) fail to take any other actions necessary to preserve any Privilege with
respect to any such Privileged Information.

(b) Upon receipt by either party of any subpoena, discovery or other request
that calls for the production or disclosure of Privileged Information of the
other party, such party shall promptly notify the other party of the existence
of the request and shall provide the other party a reasonable opportunity to
review the information and to assert any rights it may have under this
Section 5.06 or otherwise to prevent the production or disclosure of such
Privileged Information. Each party agrees that it will not produce or disclose
any information that may be covered by a Privilege of the party under this
Section 5.06 unless (i) the other party has provided its written consent to such
production or disclosure (which consent shall not be unreasonably withheld) or
(ii) a court of competent jurisdiction has entered a final, nonappealable order
finding that the information is not entitled to protection under any applicable
Privilege.

Section 5.07. Confidential Personal Information. (a) From and after the
Distribution Date, to the extent required by Applicable Law, each of Morgan
Stanley and Discover shall, and shall cause their respective Subsidiaries and
Affiliates and its and their Representatives, to only use Confidential Personal
Information: (i) in connection with the receiving party’s performance of this
Agreement and/or as described in an Ancillary Agreement or any agreement
contemplated hereby; or (ii) in compliance with any express written instructions
given by the party from which the Confidential Personal Information originates,
as may be modified from time to time. Upon completion of either party’s use of
Confidential Personal Information pursuant to this subsection, the receiving
party will maintain the Confidential Personal Information in compliance with the
applicable requirements of this Section 5.07 and with its reasonable record
retention and destruction policies.

(b) (i) Each of Morgan Stanley and Discover and their respective Subsidiaries
and Affiliates will comply with Applicable Law with respect to the Confidential
Personal Information received by it from the disclosing party and shall maintain
procedures reasonably designed to detect and respond to Personal Information
Incidents, including procedures for corrective action.

(ii) If a receiving party uses agents or subcontractors who will access, use or
otherwise have control over Confidential Personal Information of the disclosing
party, the receiving party will enter into a

 

23



--------------------------------------------------------------------------------

written agreement with such agents and subcontractors that will include
confidentiality obligations that are at least as restrictive as those provisions
to which the receiving party subjects such agents or subcontractors who have
access to the receiving party’s Confidential Personal Information.

(iii) Subject to any other obligations either Morgan Stanley or Discover may
have under Applicable Law, each of Morgan Stanley and Discover agrees to
promptly notify the other party upon such party’s discovery of a potential or
actual Personal Information Incident. Each of Morgan Stanley and Discover
understands and agrees that the receiving party or its Affiliates may be
required to report Personal Information Incidents to affected individuals and/or
any governmental authority or agency having supervisory or oversight authority
over the receiving party and the disclosing party may provide such reports,
provided that, the receiving party agrees that it will not notify any affected
individuals or authority or agency until the receiving party first consults with
the disclosing party and the disclosing party has had an opportunity to review
any such notice.

(c) In addition to any other obligations a receiving party may have under this
Agreement, in the event of a Personal Information Incident, at the request of
the disclosing party, a receiving party shall: (i) assist in the identification
of affected persons and relevant jurisdictions; (ii) reimburse the disclosing
party for any costs associated with providing affected persons with any
assistance (credit monitoring, etc.) as the disclosing party deems reasonable;
and (iii) undertake a procedural review/audit to determine any appropriate
corrective measures to avoid a similar situation recurring, and report to the
disclosing party the corrective measures undertaken.

ARTICLE 6

OTHER AGREEMENTS

Section 6.01. Settlement of Intercompany Accounts. From and after the
Distribution Date, the parties shall use reasonable efforts to settle any
Intercompany Accounts that are not settled as of the Distribution within 90 days
after the Distribution.

ARTICLE 7

INDEMNIFICATION

Section 7.01. Discover Indemnification of the Morgan Stanley Group.
(a) Effective at and after the Distribution, Discover shall indemnify, defend
and hold harmless the Morgan Stanley Group and the respective directors,
officers, employees and Affiliates of each Person in the Morgan Stanley Group
(the “Morgan Stanley Indemnitees”) from and against any and all Losses incurred
or

 

24



--------------------------------------------------------------------------------

suffered by any of the Morgan Stanley Indemnitees arising out of or in
connection with (i) any of the Discover Liabilities, or the failure of any
member of the Discover Group to pay, perform or otherwise discharge any of the
Discover Liabilities, (ii) any of Discover’s Financial Instruments, and
(iii) any breach by Discover of this Agreement.

(b) Except to the extent set forth in Section 7.02(b), Discover shall indemnify,
defend and hold harmless each of the Morgan Stanley Indemnitees and each Person,
if any, who controls any Morgan Stanley Indemnitee within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all Losses caused by any untrue statement or alleged untrue
statement of a material fact contained in the Form 10 or any amendment thereof
or the Information Statement (as amended or supplemented if Discover shall have
furnished any amendments or supplements thereto), or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Section 7.02. Morgan Stanley Indemnification of Discover Group. (a) Effective at
and after the Distribution, Morgan Stanley shall indemnify, defend and hold
harmless the Discover Group and the respective directors, officers, employees
and Affiliates of each Person in the Discover Group (the “Discover Indemnitees”)
from and against any and all Losses incurred or suffered by any of the Discover
Indemnitees and arising out of or in connection with (i) any of the Morgan
Stanley Liabilities, or the failure of any member of the Morgan Stanley Group to
pay, perform or otherwise discharge any of the Morgan Stanley Liabilities,
(ii) any of Morgan Stanley’s Financial Instruments, and (iii) any breach by
Morgan Stanley of this Agreement.

(b) Morgan Stanley shall indemnify, defend and hold harmless each of the
Discover Indemnitees and each Person, if any, who controls any Discover
Indemnitee within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all Losses caused by any
untrue statement or alleged untrue statement of a material fact contained in the
Form 10 or any amendment thereof or the Information Statement (as amended or
supplemented if Discover shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such Losses are caused by any such untrue
statement or omission or alleged untrue statement or omission arising out of
information set forth in Schedule 4.

Section 7.03. Procedures. (a) The party seeking indemnification under
Section 7.01 or Section 7.02 (the “Indemnified Party”) agrees to give prompt
notice to the party against whom indemnity is sought (the “Indemnifying Party”)
of the assertion of any claim, or the commencement of any suit, action or

 

25



--------------------------------------------------------------------------------

proceeding (“Claim”) in respect of which indemnity may be sought hereunder and
will provide the Indemnifying Party such information with respect thereto that
the Indemnifying Party may reasonably request. The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have materially prejudiced
the Indemnifying Party.

(b) The Indemnifying Party shall be entitled to participate in the defense of
any Claim asserted by any third party (“Third-Party Claim”) and, subject to the
limitations set forth in this Section 7.03, if it so notifies the Indemnified
Party no later than 30 days after receipt of the notice described in
Section 7.03(a), shall be entitled to control and appoint lead counsel for such
defense, in each case at its expense. If the Indemnifying Party does not, the
Indemnified Party shall have the right to defend or contest such Third-Party
Claim through counsel chosen by the Indemnified Party reasonably acceptable to
the Indemnifying Party, subject to the provisions of this Section 7.03. The
Indemnified Party shall provide the Indemnifying Party and such counsel with
such information regarding such Third-Party Claim as either of them may
reasonably request (which request may be general or specific).

(c) If the Indemnifying Party shall assume the control of the defense of any
Third-Party Claim in accordance with the provisions of this Section 7.03,
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld) before entering
into any settlement of such Third-Party Claim, if the settlement does not
release the Indemnified Party from all liabilities and obligations with respect
to such Third-Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party and (ii) the Indemnified Party
shall be entitled to participate in (but not control) the defense of such
Third-Party Claim and to employ separate counsel of its choice for such purpose.
The fees and expenses of such separate counsel shall be paid by the Indemnified
Party.

(d) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third-Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.

(e) Each Indemnified Party shall use reasonable efforts to collect any amounts
available under insurance coverage, or from any other Person alleged to be
responsible, for any Losses payable under Section 7.01 or Section 7.02.

(f) If any Third Party Claim shall be brought against a member of each Group,
then such Action shall be deemed to be a Discover Assumed Action or a Morgan
Stanley Assumed Action in accordance with Article 5, and the party as to which
the Action primarily relates shall be deemed to be the Indemnifying Party for
the purposes of this Article 7 and be entitled to control and appoint lead
counsel for the defense of such Action.

 

26



--------------------------------------------------------------------------------

Section 7.04. Calculation of Indemnification Amount. Any indemnification amount
pursuant to Section 7.01 or Section 7.02 shall be paid (i) net of any amounts
recovered by the Indemnified Party under applicable insurance policies or from
any other Person alleged to be responsible therefor, and (ii) taking into
account any tax benefit actually realized and any tax cost incurred by the
Indemnified Party arising from the incurrence or payment of the relevant Losses.
Morgan Stanley and Discover agree that, for federal income tax purposes, any
payment made pursuant to this Article 7 will be treated as an adjustment to the
contributions to Discover, or, if appropriate, the distributions from Discover
to MSDCI, occurring immediately prior to the Distribution. If the Indemnified
Party receives any amounts under applicable insurance policies, or from any
other Person alleged to be responsible for any Losses, subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.
The Indemnifying Party shall not be liable for any Losses under Section 7.01 or
Section 7.02 to the extent they are special, indirect, incidental, consequential
or punitive damages or lost profits.

Section 7.05. Contribution. If for any reason the indemnification provided for
in Section 7.01 or Section 7.02 is unavailable to any Indemnified Party, or
insufficient to hold it harmless, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of the
Morgan Stanley Group, on the one hand, and the Discover Group, on the other
hand, in connection with the conduct, statement or omission that resulted in
such Losses. In case of any Losses arising out of or related to information
contained in the Form 10 or any amendment thereof or the Information Statement
(as amended or supplemented), the relative fault of the Morgan Stanley Group, on
the one hand, and the Discover Group, on the other hand, shall be determined by
reference to, among other things, whether the untrue statement or alleged untrue
statement of a material fact or the omission or alleged omission of a material
fact relates to information supplied by Morgan Stanley or Discover. The parties
hereby agree that information set forth in Schedule 4 shall be deemed supplied
by Morgan Stanley, and all other information shall be deemed supplied by
Discover.

Section 7.06. Non-Exclusivity of Remedies. The remedies provided for in this
Article 7 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity; provided
that the procedures set forth in Sections 7.03 and 7.04 shall be the exclusive
procedures governing any indemnity action brought under this Agreement.

 

27



--------------------------------------------------------------------------------

Section 7.07. Survival of Indemnities. The rights and obligations of any
Indemnified Party or Indemnifying Party under this Article 7 shall survive the
sale or other transfer of any party of any of its assets, business or
liabilities.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

If to Morgan Stanley to:

Morgan Stanley

1585 Broadway

New York, NY 10036

Attn: Martin M. Cohen, Director of Company Law

Facsimile: (212) 507-3334

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attn: Paul Kingsley, Esq./Jeffrey Small, Esq.

Facsimile: (212) 450-3277/(212) 450-3500

If to Discover to:

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Attn: General Counsel-Contracts

Facsimile: (224) 405-4584

or to such other addresses or telecopy numbers as may be specified by like
notice to the other party. All such notices, requests and other communications
shall be deemed given, (a) when delivered in person or by courier or a courier
services, (b) if sent by facsimile transmission (receipt confirmed) on a
Business Day prior to 5 p.m. in the place of receipt, on the date of
transmission (or, if sent after 5 p.m., on the following Business Day) or (c) if
mailed by certified mail (return receipt requested), on the date specified on
the return receipt.

Section 8.02. Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver

 

28



--------------------------------------------------------------------------------

is in writing and signed, in the case of an amendment, by Morgan Stanley and
Discover, or in the case of a waiver, by the party against whom the waiver is to
be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 8.03. Expenses. Except as specifically provided otherwise in this
Agreement or any Ancillary Agreement, all costs and expenses incurred by the
Morgan Stanley Group in connection with the Distribution and related
transactions shall be paid by Morgan Stanley, and all costs and expenses
incurred by the Discover Group in connection with the Distribution and related
transactions shall be paid by Discover.

Section 8.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other parties hereto. If any party or any
of its successors or permitted assigns (i) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
such party shall assume all of the obligations of such party under the
Distribution Documents.

Section 8.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to the
conflicts of laws rules thereof.

Section 8.06. Counterparts; Effectiveness; Third-Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except for the indemnification and
release provisions of Article 7, neither this Agreement nor any provision hereof
is intended to confer any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and permitted assigns.

 

29



--------------------------------------------------------------------------------

Section 8.07. Entire Agreement. This Agreement and the other Distribution
Documents constitute the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter hereof and thereof. No representation, inducement,
promise, understanding, condition or warranty not set forth herein or in the
other Distribution Documents has been made or relied upon by any party hereto or
any member of their Group with respect to the transactions contemplated by the
Distribution Documents. To the extent that the provisions of this Agreement are
inconsistent with the provisions of any other Distribution Document, the
provisions of such other Distribution Document shall prevail.

Section 8.08. Tax Matters. Except as otherwise expressly provided herein, this
Agreement shall not govern tax matters, which shall be exclusively governed by
the Tax Sharing Agreement, the U.S. Employee Matters Agreement, the U.K. Tax
Sharing Agreement and the U.K. Employee Matters Agreement.

Section 8.09. Jurisdiction. Any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in the United States District
Court for the Southern District of New York or any other New York State court
sitting in New York County, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.01
shall be deemed effective service of process on such party.

Section 8.10. WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.11. Existing Agreements. Except as otherwise contemplated hereby or by
the other Distribution Documents or as set forth in Schedule 5, all prior
agreements or arrangements between (or relating to) any member(s) of the
Discover Group or the Discover Business, on the one hand, and any member(s) of
the Morgan Stanley Group or the Morgan Stanley Business, on the other hand
(other than any agreement to which any Person other than the parties hereto and
the members of their respective Groups is also a party) shall be terminated
effective as of the Distribution, if not theretofore terminated, and shall be of
no further force or effect (including any provision thereof that purports to
survive termination).

 

30



--------------------------------------------------------------------------------

Section 8.12. Termination. Notwithstanding any provisions hereof, the Morgan
Stanley Board of Directors may, in its sole discretion, at any time prior to the
Distribution terminate this Agreement and/or abandon the Distribution, whether
or not it has theretofore approved this Agreement and/or the Distribution. In
the event this Agreement is terminated pursuant to the preceding sentence,
neither party nor any of its directors or officers shall have any liability or
further obligation to the other party.

Section 8.13. Severability. If any one or more of the provisions contained in
this Agreement should be declared invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement shall not in any way be affected or impaired thereby
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a declaration, the parties shall modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

Section 8.14. Survival. All covenants and agreements of the parties contained in
this Agreement shall survive the Distribution Date indefinitely, unless a
specific survival or other applicable period is expressly set forth herein.

Section 8.15. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 8.16. Specific Performance. Each party to this Agreement acknowledges
and agrees that damages for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and irreparable harm would
occur. In recognition of this fact, each party agrees that, if there is a breach
or threatened breach, in addition to any damages, the other nonbreaching party
to this Agreement, without posting any bond, shall be entitled to seek and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, attachment, or any other
equitable remedy which may then be available to obligate the breaching party
(i) to perform its obligations under this Agreement or (ii) if the breaching
party is unable, for whatever reason, to perform those obligations, to take any
other actions as are necessary, advisable or appropriate to give the other party
to this Agreement the economic effect which comes as close as possible to the
performance of those obligations (including, but not limited to, transferring,
or granting liens on, the assets of the breaching party to secure the
performance by the breaching party of those obligations).

 

31



--------------------------------------------------------------------------------

Section 8.17. Performance. Each party shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any member of
such party’s Group.

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

MORGAN STANLEY By:   /s/ Robert W. Scully   Name:   Robert W. Scully   Title:  
Co-President DISCOVER FINANCIAL SERVICES By:   /s/ David W. Nelms   Name:  
David W. Nelms   Title:   Chief Executive Officer